Citation Nr: 0915035	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include degenerative joint disease of the feet.  

2.  Entitlement to service connection for a right ankle 
condition, to include degenerative joint disease of the right 
ankle.  

3.  Whether new and material evidence to reopen a claim for 
service connection for a skin condition, contact dermatitis, 
has been received.  

4.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle condition, including 
vascular surgery, has been received.  

5.  Whether new and material evidence to reopen a claim for 
service connection for headaches has been received.  

6.  Whether new and material evidence to reopen a claim for 
service connection for a left knee condition has been 
received.  
REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision in which the RO denied 
the Veteran's claims for service connection for a bilateral 
foot condition and degenerative joint disease of the feet and 
denied service connection for a right ankle condition and 
degenerative joint disease of the right ankle, and found that 
new and material evidence had not been submitted sufficient 
to reopen claims for service connection for a skin condition, 
contact dermatitis, a left ankle condition, including 
vascular surgery, headaches, and a left knee condition.  In 
September 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in December 
2007.

In characterizing the claims on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As regards the claim 
for service connection for a bilateral foot condition, to 
include degenerative joint disease of the feet, the Veteran 
was previously denied service connection for frostbite of the 
feet in a December 1993 rating decision.  At the time of that 
rating decision, there was a medical finding of history of 
frostbite of the feet without objective evidence other than 
fungus infection of the nails; there was no diagnosis of 
degenerative joint disease of the feet.  In his May 2006 
claim for service connection, the Veteran reported that he 
sustained an injury to his feet in service, specifically, due 
to physical training in combat boots, and that he had 
degenerative joint disease of the feet, which, he argued, was 
the cause and effect of his injury.  As there was no 
diagnosis of degenerative joint disease of the feet at the 
time of the December 1993 rating decision, and the Veteran's 
current claim for service connection for a foot condition is 
based on in-service injury other than frostbite, this 
constitutes a new claim for service connection, and this 
matter has been characterized as reflected on the title page.    

The claims for service connection for a skin condition, left 
knee condition, headaches, and left ankle condition, were 
also previously denied.  In the December 1993 rating 
decision, the RO, inter alia, denied service connection for a 
skin condition and a bilateral knee disability.  At the time 
of that rating decision, examination of the knees was normal, 
and skin examination revealed contact dermatitis, contact 
urticaria, tinea unguim and tinea pedis.  There were findings 
of a skin condition, contact dermatitis, at the time of the 
prior denial, and there is no evidence of a current, 
different diagnosed skin condition.  Moreover, as there was 
no diagnosis petaining to the knees at the time of the prior 
denial, any diagnosis regarding the left knee since that 
denial cannot constitute a different diagnosed disease or 
injury.  Similarly, the claim for service connection for 
headaches was previously denied in a February 1997 rating 
decision, in part, based on the fact that there was no 
medical evidence of current headaches.  Service connection 
for a left ankle condition, to include vascular surgery, was 
denied in a September 1999 rating decision, in part, based on 
the fact that there was no medical evidence of a current left 
ankle/vascular condition.  As such, any diagnoses of 
headaches or a left ankle/vascular condition since the 
February 1997 and September 1999 denials, respectively, 
cannot constitute different diagnosed diseases or injuries.  
Accordingly, new and material evidence is required to reopen 
the claims for service connection for a skin condition, left 
knee condition, headaches, and a left ankle condition.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.   

As a final preliminary matter, the Board notes that, in May 
2002, the Veteran indicated that he had varicose veins 
removed in 1984, and that he was then having problems with 
swelling, discoloration, stiffness, and pain of the left leg.  
As noted above, the requests to reopen claims for service 
connection for a left ankle condition, including vascular 
surgery, and a left knee condition are being remanded for 
further development.  Service connection for a left leg 
disability was denied in the December 1993 rating decision.  
To the extent that the Veteran's May 2002 correspondence 
indicates his intention to reopen a claim for service 
connection for a left leg disability other than the left 
ankle, including vascular surgery, and the left knee, this 
request to reopen has not yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Review of the claims file reveals that there may be 
outstanding pertinent treatment records.  In this regard, 
while service treatment records currently associated with the 
claims file include dental records from August 1981 to June 
1992, only service treatment records from January 1989 to 
June 1992 are of record.  The RO has made several attempts to 
obtain service treatment records prior to January 1989, 
without success.  In a response received in February 1993, 
the National Personnel Records Center (NPRC) stated that 
service treatment records for the period from August 1981 to 
February 1989 were not on filed at NPRC (Code 13), and stated 
that the inquiry had been referred to address code 11 (Army 
Reserve Personnel Center (ARPERCEN)).  A July 1993 response 
from Code 11 indicated that there were no additional medical 
records on file.  

In April 1998 correspondence to his congresswoman, the 
Veteran reported that he had vascular surgery at Tripler 
Hospital in 1984 and at Walter Reed Army Medical Center in 
1985.  In August 1998 correspondence to his congresswoman, 
the  Veteran reported that he was experiencing swelling 
around his left ankle where surgical procedures had been 
performed, adding that he was treated for his left ankle at 
Army hospitals, specifically, Tripler Army Hospital, Walter 
Reed, and the 97th General Hospital in Frankfurt Germany.  He 
stated that the 97th General Hospital was the last place of 
treatment.  The RO requested records of treatment from 
Tripler Army Hospital and Walter Reed Army Medical Center.  
In a December 1998 response, the Medical Records 
Administration Division of Walter Reed Army Medical Center 
reported that the records had been retired to a Federal 
facility, and that VA could contact them at the ARPERCEN or 
the NPRC.  In a May 1999 response, Tripler Army Medical 
Center indicated that treatment records prior to 1993 had 
been retired to the NPRC.  The RO made another request for 
records to the NPRC; however, in a July 1999 response, the 
NPRC stated that a physical search of the record was negative 
for any service treatment records, and no evidence of a 
possible location was found.  In an August 1999 
administrative decision, the RO found that Army service 
medical records for the period from August 1981 through 
January 1989 were not available and further efforts to obtain 
the needed records would be futile.  

In July 2006, the Veteran submitted VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), in which he reported in-
service treatment at Tripler and Walter Reed Army Medical 
Centers, as well as the Army Medical Center in Fort Lee, 
Virginia, for his knee and varicose veins; the General 
Hospital in Germany, for headaches and his ankle; and Fort 
Jackson and Fort Stewart Army Medical Centers, for his skin 
disorder.  The Board notes that the Veteran reported 
treatment for his skin disorder at the Fort Stewart Army 
Medical Center in October 1991, and that the service 
treatment records currently associated with the claims file 
include records of treatment from this facility.  

While, as noted above, the RO has requested the Veteran's 
service treatment records directly from Tripler and Walter 
Reed Army Medical Centers, without success, there is no 
indication that the RO has directly contacted the 97th 
General Hospital in Frankfurt, Germany, the Fort Lee Army 
Medical Center, or the Fort Jackson Army Medical Center.  VA 
has an obligation to request records directly from these 
treating military facilities as the appellant has provided 
sufficient information to identify and locate the potential 
custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 
259 (1992).

Accordingly, the RO should undertake appropriate action to 
obtain all service treatment records from the 97th General 
Hospital, Fort Lee Army Medical Center, and Fort Jackson Army 
Medical Center.  The RO is reminded that, in requesting 
records from Federal facilities, efforts to assist should 
continue until either the records are obtained, or sufficient 
evidence indicating that the records sought do not exist, or 
that further efforts to obtain those records would be futile, 
is received.  See 38 C.F.R. § 3.159(c)(2) (2008).  

The record also reflects that potentially pertinent, 
identified private medical records have not been obtained.  
In this regard, in August 1998, the Veteran submitted an 
Authorization for Release of Medical Information, in which he 
authorized Pitt Surgical, P.A. to disclose to Pitt Surgical, 
P.A., William Rucher, M.D. records from 1981 to 1989 
regarding vascular surgery.  In January 2002, the Veteran 
filed a VA Form 21-4142 in which he reported treatment at 
Physicians East/Pitt Surgical for varicose veins, left leg, 
from 1994 to 1996.  While office copies of bills for 
treatment for venous stasis disease and leg swelling, dated 
in August and October 1998 have been associated with the 
claims file, the RO has not requested records of treatment 
from this private facility.  These records are potentially 
pertinent to the request to reopen the claim for service 
connection for a left ankle condition, including vascular 
surgery.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment pertinent to the claims on appeal from 
Physicians East/Pitt Surgical.  If more current authorization 
to obtain these records is required, the RO should request 
that the Veteran sign and furnish such appropriate 
authorization for the release to VA of all such private 
medical records, and any such authorization should be 
associated with the claims file.

The Board also finds that further notification action in 
connection with the claim for service connection for 
headaches, consisternt with the Veterans Claims Assistance 
Act of 2000 (VCAA), is warranted.  

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board further notes 
that proper notice under Kent describes "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  See Kent, 20 Vet. 
App. at 10.  

In this case, in a June 2006 letter, the RO, inter alia, 
informed the Veteran that he had been previously denied 
service connection for headaches in a May 1995 rating 
decision, that the previous denial was final and that, in 
order to reopen his claim, he would have to submit new and 
material evidence.  The letter included the definition of new 
and material evidence, and also informed the Veteran of the 
information and evidence necessary to establish the 
underlying claim for service connection.  

Despite the foregoing, the Board notes that the last previous 
final denial for service connection for headaches was a 
February 1997 rating decision.  Therefore, the RO provided 
incorrect notice to the Veteran of the date of the previous 
final denial of the claim for service connection.  

Moreover, the RO's June 2006 letter informed the Veteran that 
his claim had been previously denied because the evidence 
failed to show any chronic symptoms of six or more months 
duration within the two year presumptive period and that, 
therefore, the evidence he submitted needed to relate to this 
fact.  However, in the February 1997 rating decision, the RO 
indicated that service connection could be granted for a 
disease which began during active military service or for an 
injury incurred during active military service or active 
military training, and that service connection could also be 
established for chronic disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
two years after the date on which the Veteran last performed 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  The RO added that, to fulfill the 
requirement for chronicity, the illness must have persisted 
for a period of six months.  

In the February 1997 rating decision, the RO denied service 
connection for several conditions, including headaches, on 
the basis that no chronic disability was shown in the service 
medical records or any other evidence reviewed and, although 
service connection could be presumed as due to undiagnosed 
illness if the conditions manifested to a compensable degree 
within the two-year presumptive period, service connection on 
this basis could not be favorably considered because the 
disabilities, including headaches, were not shown in the 
service medical records or any other medical evidence.  
Therefore, as the June 2006 letter only notified the Veteran 
of the basis for denying his claim for presumptive service 
connection, the RO provided incomplete notice to the Veteran 
regarding the reason for the previous final denial.  

As there is no indication that the RO considered the bases 
for the denial in the last final prior denial, the February 
1997 rating decision, and then provided the Veteran with 
specifically tailored notice explaining what was needed to 
reopen the claim for service connection for headaches in 
light of the prior deficiency(ies) in the claim, the Board 
finds that a remand of the claim is necessary for full 
compliance with the VCAA's notice requirements.  The Board 
emphasizes that action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary reopen the claim for 
service connection for headaches, and give him another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

As a final point, the Board notes that, only one 
organization, representative, agent, or attorney will be 
recognized at one time in the prosecution of a particular 
claim. 38 C.F.R. § 14.631(e)(1) (2008).  A power of attorney, 
executed on either VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, or VA Form 
21-22a, Appointment of Attorney or Agent as Claimant's 
Representative, is required to represent a claimant before VA 
and to authorize VA's disclosure of information to any person 
or organization representing a claimant before VA.  38 C.F.R. 
§ 14.631(a) (2008).  

The record reflects that the Veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (NCDVA), as reflected in an August 1994 VA Form 21-
22.  In correspondence received in July 2007, the Veteran 
indicated that he had selected "Disability American Veteran 
(DAV)" to handle his case.  In an October 2008 letter to the 
RO, NCDVA advised the RO that, in accordance with the 
Veteran's expressed written desire, the power of attorney in 
favor of NCDVA was being revoked, as the Veteran made clear 
that he wished to have Disabled American Veterans (DAV) as 
his representation.  NCDVA asked the RO to forward a VA Form 
21-22 to the Veteran to complete and return to VA.  The 
October 2008 letter in the claims file indicates that it was 
carbon copied to the Veteran.  Nevertheless, there is no 
indication in the claims file that a VA Form 21-22 was 
provided to the Veteran, and no VA Form 21-22 in favor of DAV 
has been associated with the claims file.  Moreover, a 
December 2008 letter from the RO to the Veteran, informing 
him that his case was being certified to the Board, reflects 
that it was carbon copied to NCDVA.  

The Board finds that, on remand, the RO should clarify the 
Veteran's intentions as to representation.  Specifically, the 
RO should associate with the claims file any VA Form 21-22 in 
favor of DAV which may have been executed by the Veteran.  If 
no VA Form 21-22 has yet been executed, the RO should 
clarify, in writing, the Veteran's intentions regarding his 
representation in this appeal, and appropriate documentation 
concerning such representation should be associated with the 
claims file.  If the Veteran has executed, or executes on 
remand, a VA Form 21-22 in favor of DAV, or another 
representative, that representative should be afforded the 
opportunity to review the claims file and provide argument on 
the Veteran's behalf.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding service 
treatment records from the 97th General 
Hospital in Frankfurt, Germany, Fort Lee 
Army Medical Center, and Fort Jackson 
Army Medical Center, to include 
requesting the records directly from 
these facilities.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service treatment records from the 
aforementioned facilities until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records/responses received 
should be associated with the claims 
file.  

2.  The RO should associate with the 
claims file any existing VA Form 21-22 
which the Veteran may have executed in 
favor of DAV, in conjunction with his 
July 2007 correspondence to the RO.  If 
no current VA Form 21-22 in favor of DAV 
is located, the RO should clarify, in 
writing, the Veteran's intentions 
regarding representation in this appeal, 
and appropriate documentation should be 
associated with the claims file.  

If an existing VA Form 21-22 in favor of 
DAV is associated with the claims file, 
or, if the Veteran executes a new VA Form 
21-22, the Veteran's representative 
should be afforded the opportunity to 
review the claims file and provide 
argument on the Veteran's behalf.  

3.  The RO should furnish to the Veteran 
a VCAA-compliant notice letter regarding 
the claims on appeal.  This letter must 
explain what type of evidence is needed 
to reopen the claim for service 
connection for headaches (in light of the 
basis(es) for the prior denial of the 
claim in the February 1997 rating 
decision) as well as what is needed to 
establish the underlying claim for 
service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal.  If more current 
authorization is required to obtain 
outstanding treatment records from 
Physicians East/Pitt Surgical (identified 
above), the RO should specifically 
request that the Veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
provider, and a copy of such 
authorization should be associated with 
the claims file.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Physicians East/Pitt 
Surgical (as noted above)-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative, if 
any, an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




